                                                                                                                   FILED


               UNITED STATES DISTRICT COURT
                   DISTRICT OF WYOMING                                                                          4:55 pm, 5/21/21

                                  CRIMINAL MINUTE SHEET                                                     Margaret Botkins
                                       SENTENCING                                                            Clerk of Court




Date:             May 21, 2021                             Before the Honorable:           Alan B. Johnson
               1:34pm - 3:55pm                                           Interpreter:              N/A
Time:
               4:09pm - 4:49pm
Case No: 20-CR-00165-ABJ-1                                      Interpreter Phone:                 N/A
                                                       Non-Public Document
       UNITED STATES OF AMERICA                           VS            Rachael Myla Stagner

         Becky Harris                Melanie Sonntag               Kenny Ainsworth
            Clerk                       Reporter                   Probation Officer               Marshal
                                                   Government:       Kerry Jacobson
APPEARANCES
✔   CJA       FPD         RET        WAIVED        Defendant:        Stephanie Bowen

          The victim in this case addressed the Court
Other:
          Michelle Briggs and the defendant's daughter addressed the Court
✔   Defendant acknowledges having read the presentence report
✔   Objections to presentence report
✔   Court DENIES objections to PSR                                   Court GRANTS objections to PSR

Enhancement for substantial interference with the administration of justice under U.S.S.G. § 2J1.2(b)(2)

✔   Witness(es)        Govt: Christine Coble (1:49 - 2:39), Jacob Holden (via Zoom, 2:40 - 3:08)
✔   Exhibits received by Court          Govt: 1 - 14, 15
SENTENCING INFORMATION
✔   Defendant is committed to custody
     For a period of         21       Months     as to Count(s)         4


          Sentence shall be served        concurrent       to
          Defendant is sentenced to time served
              Plus up to ten (10) days to allow for deportation proceedings
✔   Upon release from custody, the defendant shall be on supervised release



WY60                                                                                                     Rev. 02/09/2021
    For a period of           3         Years         as to Count(s)           4


        Supervised Release shall be served                concurrent          to
        Defendant to be deported upon release from confinement
    Defendant is placed on probation for a period of

CONDITIONS OF PROBATION/SUPERVISED RELEASE
✔   Obey all laws, Federal, State & Local                         ✔    Report to Probation w/in 72 hours of release
✔   Abide by the standard conditions of supervision                    Provide complete financial disclosure as directed
    Home confinement for a period of                                   Electronic monitoring as directed by Probation
✔   Not use or possess firearms/ammunitions/explosives            ✔    Not use or possess controlled substances/drugs
✔   Not purchase, use or possess alcohol/intoxicants; frequent         Not open new lines of credit or incur new debt
    places where alcohol is bought, sold or dispensed             ✔    Submit to additional drug/alcohol testing and treatment
✔   Submit to mandatory drug testing (w/in 15 days of release)         Mandatory drug testing is waived
    Notify Probation of change in economic circumstance           ✔    DNA collection
    Notify employers of conviction                                ✔    Cognitive/Behavioral Treatment
    Standard Sex Offender Conditions Apply                        ✔    Submit to search as conducted by US Probation Officer
✔   Mental Health evaluation and follow through
✔   Other (continued from conditions of Probation/Supervised Release)

Obtain GED; Pay child support
MONETARY IMPOSITIONS


✔   Defendant shall pay special assessment(s) in the amount of                $100.00        as to Count(s)             4
                                                         For a total of:      $100.00
✔   Special assessment is due and payable immediately
✔   Special assessment shall be paid through the Inmate Financial Responsibility Program and any balance not paid
    shall be paid during the term of supervision but no later than 60 days
    prior to the expiration of supervision
✔   Special assessment shall be paid in monthly installments of at least 10% of gross monthly income
during the term of supervision
    Special assessment remitted upon deportation of the defendant
    Other
    Interest requirement for fine/restitution/special assessment is waived
INMATE DETENTION STATUS

    Defendant is remanded to custody of US Marshal
    Defendant shall surrender to                            USMS on/before                                at

CRIMINAL SENTENCING MINUTE SHEET                                                                 20-CR-00165-ABJ-1

                                                            Page 2 of 3
✔   Defendant shall surrender to designated prison on/before           6/28/2021            at   1:00     PM
✔   Defendant shall report to institution as directed by Probation
✔   Court recommends placement at a facility as close to her family as possible
    Court recommends defendant participate in the prison industries program
    Court recommends defendant participate in Bureau of Prison's 500-hour Residential Drug Treatment Program
    Court recommends defendant participate in substance abuse treatment while incarcerated
    Court recommends ICE shall begin deportation proceeding during the service of this sentence
✔   Defendant advised of right to appeal             ✔   Defendant waives right to appeal
    Defendant shall forfeit the following property
✔   Count(s) 1 - 3 of the     Indictment    dismissed on the motion of the United States
    Other
MISCELLANEOUS




CRIMINAL SENTENCING MINUTE SHEET                                                      20-CR-00165-ABJ-1

                                                      Page 3 of 3
